                  UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                        SOUTHERN DIVISION

                       NO.   7:18-CR-00185-D


UNITED STATES
                                 ORDER
     vs.
SHAWN SCOTT FONVILLE

     THIS MATTER COMING before the Court on the Defendant's

motion for the issuance of a writ to allow Zabar Aaron

Irick to leave home confinement to travel to North Carolina

and testify in the above-captioned case, the Court finds

that good cause exists to allow the motion, and therefore,

the Defendant's motion is ALLOWED.

     WHEREFORE, IT IS ORDERED that Mr. Irick is allowed to

leave home confinement to travel to North Carolina and

testify in the above-captioned case.      At the conclusion of

his testimony, Mr. Irick is to return to home confinement

in the Eastern District of New York.

      SO ORDERED.

     This jJ__ day of January, 2021.




           UNITED STATES DISTRICT JUDGE




   Case 7:18-cr-00185-D Document 91 Filed 01/27/21 Page 1 of 1
